Case 2:20-cv-02007-SHM-atc Document 46 Filed 02/24/21 Page 1 of 26   PageID 4146



                   IN THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION

                                       )
  AMERICAN CLOTHING EXPRESS,           )
  INC., D/B/A ALLURE BRIDALS           )
  AND JUSTIN ALEXANDER, INC.,          )
                                       )
         Plaintiffs,

  v.                                   )   No. 2:20-cv-02007-SHM-dkv
                                       )
  CLOUDFLARE, INC, and DOES 1-         )
  200, inclusive,                      )
                                       )
         Defendants.                   )
                                       )
  CLOUDFLARE INC.,

  Counterclaimant,

  v.

  AMERICAN CLOTHING EXPRESS,
  INC., D/B/A ALLURE BRIDALS
  AND JUSTIN ALEXANDER, INC.,

  Counterdefendants.


   ORDER GRANTING MOTION TO DISMISS DEFENDANT/COUNTERCLAIMANT’S
                       AMENDED COUNTERCLAIMS

       Before the Court is Plaintiffs/Counterdefendants American

 Clothing Express, Inc., d/b/a Allure Bridals (“Allure”) and

 Justin Alexander, Inc.’s, (collectively “Plaintiffs”) July 14,

 2020 Motion to Dismiss the Amended Counterclaims (the “Motion”).

 (D.E.    No.   37.)    Defendant/Counterclaimant       Cloudflare,    Inc.

 (“Defendant”) responded on August 11, 2020.              (D.E. No. 39.)

 Plaintiffs replied on August 25, 2020.         (D.E. No. 41.)
Case 2:20-cv-02007-SHM-atc Document 46 Filed 02/24/21 Page 2 of 26            PageID 4147



 I.    Background

       For the purposes of this Motion, the facts are taken from

 the Complaint and the Amended Counterclaims.

       Plaintiffs bring two claims: direct copyright infringement

 against Does 1-200 (the “Infringing Websites”) (D.E. No. 1, ¶

 117-126),    and     contributory       copyright         infringement      against

 Defendant (D.E. No. 1, ¶ 127-141).                   Plaintiffs allege that

 Defendant    had    direct      knowledge    of    the    Infringing       Websites’

 infringement       and   that    Defendant’s        web    services    materially

 contributed to that infringement.                 (Id. at ¶¶ 1-2.)

       Defendant brings five counterclaims, all for declaratory

 judgment:    a   declaration       of   noninfringement       by     Defendant,    a

 declaration that there is no evidence of the Infringing Websites’

 direct infringement at the time of the Complaint, a declaration

 that Plaintiffs’ notices failed to comply with 17 U.S.C. §

 512(b)(2)(E), a declaration that Defendant is entitled to the

 safe harbor under 17 U.S.C. § 512(a), and a declaration that

 Defendant is entitled to the safe harbor under 17 U.S.C. § 512(b)

 (the “Amended Counterclaims”).            (D.E. No. 35 at ¶¶ 232-321.)

       Plaintiff Allure is a family business that designs and

 manufactures wedding dresses and maintains its principal place

 of business in Tennessee.          (D.E. No. 1, ¶ 17.)            Plaintiff Justin

 Alexander, Inc. is a New Jersey corporation.                       (Id. at ¶ 18.)

 Plaintiff    Justin      Alexander      manufactures        and    sells    wedding

                                          2
Case 2:20-cv-02007-SHM-atc Document 46 Filed 02/24/21 Page 3 of 26        PageID 4148



 dresses.      (Id. at ¶ 32.)      Both Plaintiffs hold copyrights for

 images of models wearing Plaintiffs’ dresses.                  (Id. at ¶¶ 37-

 45.)     Plaintiffs      allege   that      the   Infringing    Websites    use

 Plaintiffs’     images   to    sell    imitations    of    Plaintiffs’    gowns

 through the internet.         (Id. at ¶ 46.)

        Most   of   the   Infringing      Websites    are   based   in    China,

 Southeast Asia, or on servers that advertise their non-compliance

 with United States copyright laws.           (Id. at ¶ 4.)     The Infringing

 Websites use Plaintiffs’ copyrighted images on their websites.

 (Id. at ¶¶ 47-48.)       The Infringing Websites sell their dresses

 for much less than Plaintiffs.                (See id. at ¶¶ 50.)            The

 Infringing Websites pose as authorized online sellers, but the

 Infringing Websites “send to consumers inferior and different

 dresses.”     (Id. at ¶ 51.)

        Defendant provides Content Delivery Network (“CDN”), domain

 nameserver (“DNS”), and other security services to the Infringing

 Websites.     (Id. at ¶ 52.)          CDNs work by pulling content files

 from the host server and caching them in CDN data centers.                 (Id.

 at ¶ 55.)     CDN services reduce the time it takes for content to

 load for a user because they shorten the physical distance that

 data must travel between the host and the user.                  (Id. at ¶54-

 57.) Plaintiffs allege that Defendant “enables the Infringing

 Website Defendants to deliver their infringing website content

 rapidly and reliably to U.S. consumers. . .”                 (Id. at ¶ 11.)

                                         3
Case 2:20-cv-02007-SHM-atc Document 46 Filed 02/24/21 Page 4 of 26     PageID 4149



 Defendant’s DNS service and other services it offers reduce the

 loading time of the Infringing Websites on users’ computers.

 (Id. at ¶¶ 103-104.)

       Plaintiffs    allege     that     they   lack    meaningful    remedies

 against the Infringing Websites because those Websites are hosted

 on servers in jurisdictions that make enforcement difficult.

 (See Id. at 2.)      Plaintiffs allege that they have sent notices

 to      Defendant    of     the       Infringing      Websites’     copyright

 infringements, but that Defendant has continued to allow the

 Infringing Websites to use Defendant’s services.                   (Id. at ¶¶

 108-112.)    Plaintiffs allege that Defendant refuses to terminate

 repeat infringers and frustrates Plaintiffs’ investigation into

 the Infringing Websites.          (Id. at ¶¶ 115-116.)

       Defendant does not host the Infringing Websites.              (D.E. No.

 35, ¶ 59.)      Defendant alleges that Plaintiffs never directly

 communicated    with      Defendant    about   the    Infringing    Websites’

 alleged copyright infringement.             (Id. at ¶ 177.)         Defendant

 alleges that Plaintiffs relied on agents to communicate with

 Defendant about the alleged copyright infringement.                 (Id. at ¶

 178.)

       Defendant has a policy of terminating repeat infringers who

 use its services.      (Id. at ¶ 73.)       Defendant’s policies consider

 the existence of incorrect and bad-faith notifications of claimed

 infringement and whether an objective and neutral decision maker

                                         4
Case 2:20-cv-02007-SHM-atc Document 46 Filed 02/24/21 Page 5 of 26             PageID 4150



 has     made    an    authoritative      decision       that    infringement     has

 occurred. (Id. at ¶¶ 79-81.) Defendant says Plaintiffs’ notices

 were deficient because the notices did not provide a statement

 that the complaining party had a good faith belief that the use

 of the material in the manner complained was not authorized by

 the   copyright       owner,    did    not       directly    name   Defendant,   and

 inaccurately         referred   to    Defendant’s      hosting      the    infringing

 content.       (Id. at ¶¶ 114-125.)

       On January 6, 2020, Plaintiffs filed their Complaint. (D.E.

 No. 1.)        On March 20, 2020, Defendant filed its Answer and

 Counterclaim.         (D.E. No. 21.)     On May 25, 2020, Plaintiffs filed

 their Motion to Dismiss the Counterclaim.                      (D.E. No. 28.)      On

 June 26, 2020, Defendant filed a Consent Motion for Leave to

 File Amended Counterclaims and Answer.                 (D.E. No. 35.)       The Court

 granted Defendant’s Motion on June 29, 2020.                    (D.E. No. 34.)     On

 June 30, 2020, Defendant filed the Amended Counterclaims and

 Answer.    (D.E. No. 35.)        Plaintiffs filed the Motion on July 14,

 2020.     (D.E. No. 37.)

 II.   Jurisdiction

       The Court has federal question jurisdiction.                          Under 28

 U.S.C. § 1331, district courts have “original jurisdiction over

 all civil actions arising under the Constitution, laws, or

 treaties of the United States.”                    Under 28 U.S.C. § 1338(a),

 district       courts    have   jurisdiction          over     copyright    actions.

                                              5
Case 2:20-cv-02007-SHM-atc Document 46 Filed 02/24/21 Page 6 of 26    PageID 4151



 Plaintiffs bring two claims of copyright infringement.                (D.E.

 No. 1, ¶¶ 117-141.)

       The Declaratory Judgment Act, 28 U.S.C. §§ 2201, et seq,

 allows the Court to declare parties’ rights and legal relations.

 The Declaratory Judgment Act does not provide the Court with

 subject-matter jurisdiction. Heydon v. MediaOne of Se. Michigan,

 Inc., 327 F.3d 466, 470 (6th Cir. 2003).             The Court must have

 independent jurisdiction to grant relief under the Act.             Id. The

 parties must bring an actual controversy to invoke jurisdiction.

 Saginaw Cty., Michigan v. STAT Emergency Med. Servs., Inc., 946

 F.3d 951, 954 (6th Cir. 2020).           After determining that it has

 jurisdiction, the Court has the discretion to grant a declaratory

 judgment.     AmSouth Bank v. Dale, 386 F.3d 763, 784 (6th Cir.

 2004).   Defendant’s Amended Counterclaims rely on copyright law.

 (See D.E. No. 35, ¶¶ 232-321.)

 III. Standard of Review

       The    Court   considers    the    following      five   factors    in

 determining whether a declaratory judgment is appropriate: “(1)

 whether the declaratory action would settle the controversy; (2)

 whether the declaratory action would serve a useful purpose in

 clarifying    the    legal   relations    in   issue;   (3)    whether   the

 declaratory remedy is being used merely for the purpose of

 ‘procedural fencing’ or ‘to provide an arena for a race for res

 judicata’; (4) whether the use of a declaratory action would

                                      6
Case 2:20-cv-02007-SHM-atc Document 46 Filed 02/24/21 Page 7 of 26              PageID 4152



 increase friction between our federal and state courts and

 improperly encroach upon state jurisdiction; and (5) whether

 there       is   an   alternative   remedy          which   is    better      or   more

 effective.” Grand Trunk Western R. Co. v. Considated Rail Corp.,

 746 F.2d 323, 326 (6th Cir. 1984).                  The Sixth Circuit has held

 that    a    defendant    can   seek   declaratory          judgment     by    way   of

 counterclaim when the defendant would have been permitted to

 seek    declaratory      judgment      in       a   separate     suit.        Dominion

 Electrical Mfg. Co. v. Edwin L. Wiegand Co., 126 F.2d 172, 175

 (6th Cir. 1942).          Courts may evaluate whether a declaratory

 judgment serves a “useful purpose” or whether it is redundant

 without considering the Grand Trunk factors.                     Malibu Media, LLC

 v. Redacted, 705 F. App'x 402, 405-406 (6th Cir. 2017).

        Rule 12(b)(6) provides for dismissal of a complaint that

 “fail[s] to state a claim upon which relief can be granted.”

 Fed.R.Civ.P. 12(b)(6). Rule 12(b)(6) applies to a motion to

 dismiss a counterclaim.             See Mountain Motorsports Paving &

 Constr. LLC v. Yamaha Motor Corp., U.S.A., No. CV 14-76-ART,

 2015 WL 12978827 at *1 (E.D. Ky. Mar. 16, 2015).                     “To survive a

 motion to dismiss, the plaintiff must allege facts that, if

 accepted as true, are sufficient to state a claim to relief that

 is plausible on its face.” Cooper Butt ex rel. Q.T.R. v. Barr,

 954 F.3d 901, 904 (6th Cir. 2020) (citing Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)).

                                             7
Case 2:20-cv-02007-SHM-atc Document 46 Filed 02/24/21 Page 8 of 26           PageID 4153



 The factual allegations must be more than speculative. Twombly,

 550 U.S. at 555 (“Factual allegations must be enough to raise a

 right      to   relief   above   the    speculative      level”).     The    Court

 considers the plaintiff's complaint in the light most favorable

 to the plaintiff. Ryan v. Blackwell, 979 F.3d 519, 525 (6th Cir.

 2020) (quoting Ziegler v. IBP Hog Mkt., Inc., 249 F.3d 509, 512

 (6th    Cir.     2001)).   The   court       accepts    as   true   all   factual

 allegations,       but    it   does    not   accept     legal   conclusions       or

 unwarranted factual inferences as true. Theile v. Michigan, 891

 F.3d 240, 243 (6th Cir. 2018). “The plaintiff must present a

 facially plausible complaint asserting more than bare legal

 conclusions.” Id. (citing Twombly, 550 U.S. at 556; Ashcroft v.

 Iqbal, 556 U.S. 662, 677-678 (2009)).

 IV.    Analysis

        A.       Noninfringement Counterclaims

        A    defendant’s    declaratory       judgment    counterclaim       may   be

 dismissed when it mirrors the plaintiff’s claims.                   Fed. Deposit

 Ins. Corp. v. Project Dev. Corp., No. 86-5490; 1987 WL 37488at

 *3 (6th Cir. May 27, 1987) (“when a counterclaim merely restates

 the issues as a ‘mirror image’ to the complaint, the counterclaim

 serves no purpose.”).          This is known as the “mirror-image” rule.

 See Styker Corp. v. Ridgeway, No. 1:13-CV-1066, 2014 WL 3704284

 at *1 (W.D. Mich. July 24, 2014).             The mirror image rule applies

 when deciding whether a declaratory judgment serves a useful

                                          8
Case 2:20-cv-02007-SHM-atc Document 46 Filed 02/24/21 Page 9 of 26   PageID 4154



 purpose.     Malibu Media 705 F. App'x at 405-406 (“Courts have

 evaluated whether such a ‘useful purpose’ exists by looking

 specifically at the issue of redundancy and may appropriately do

 so without relying on the Grand Trunk factors.”)                A redundant

 declaratory judgment counterclaim fails to state a claim for

 relief.     Id. at 406. In those circumstances, a court need not

 assess     its   discretion    to     exercise   jurisdiction    over   the

 declaratory judgment.         Id.     Under the “mirror image” rule, a

 declaratory judgment counterclaim should be dismissed when it

 “merely restates the issues as a ‘mirror image’ to the complaint”

 because it “serves no purpose.”            Fed. Dep Ins., 1987 WWL 37488

 at *3.

       Before Malibu Media, district courts in this Circuit were

 divided on the application of the mirror image rule.                     See

 Innovation Ventures, LLC v. N2G Distrib., Inc., 779 F. Supp. 2d

 671, 682 (E.D. Mich. 2011)          In Malibu Media, the Sixth Circuit

 affirmed the district court’s decision to dismiss the defendant’s

 counterclaim because the defendant sought only a declaration

 that the defendant did not infringe the plaintiff’s copyright.

 Malibu Media, 705 F. App’x at 406.           The court reasoned that the

 resolution of the plaintiff’s case would dispose of all factual

 and legal issues necessary for deciding the counterclaim.               Id.

 District courts in this Circuit have since applied Malibu Media

 in   dismissing    mirror     image    counterclaims.     See     Joe   Hand

                                        9
Case 2:20-cv-02007-SHM-atc Document 46 Filed 02/24/21 Page 10 of 26    PageID 4155



  Promotions, Inc., v. Ricky Simpson et. al., No. 3:20-cv-00640;

  2021 WL 679283 (M.D. Tenn. Feb. 22, 2021); Joe Hand Promotions,

  Inc. v. Griffith, No. 3:20-CV-382, 2021 WL 102229 (E.D. Tenn.

  Jan. 12, 2021); Boden v. St. Elizabeth Med. Ctr., Inc., No. CV

  16-49-DLB-CJS, 2018 WL 1629866 (E.D. Ky. Apr. 4, 2018).

       A valid declaratory judgment counterclaim can be asserted

  when the defendant seeks to cancel the plaintiff’s intellectual

  property right.      In Dominion, the Sixth Circuit reversed the

  district court’s dismissal of the defendant’s counterclaim for

  a declaration that the defendant did not infringe and that the

  plaintiff’s trademark was invalid.         Dominion, 125 F.2d at 173.

  The court reasoned that, because the issue of validity might not

  be resolved in a trademark or a patent case, and because the

  defendant would be permitted to bring a declaratory judgment

  action to invalidate the intellectual property, the declaratory

  judgment counterclaim served a useful purpose.          Id. at 174-175.

       Relying on Dominion, courts in the Sixth Circuit have found

  that a defendant may assert a counterclaim when challenging the

  validity of a plaintiff’s intellectual property right.              See Good

  L Corp. v. Fasteners for Retail, Inc., No. 3:18-CV-00489, 2020

  WL 2572480 at *3 (M.D. Tenn. May 20, 2020)(“it remains the case

  that a finding of non-infringement could be decided on any number

  of grounds and would not necessarily require a determination of

  validity and it is this declaration that [the defendant] seeks

                                      10
Case 2:20-cv-02007-SHM-atc Document 46 Filed 02/24/21 Page 11 of 26            PageID 4156



  through its counterclaim.”); Holley Performance Prod., Inc. v.

  Quick Fuel Tech., Inc., 624 F. Supp. 2d 610, 616 (W.D. Ky. 2008)

  (counterclaims asserting the invalidity of a trademark serve “a

  ‘useful purpose’ because they engage the remedy of cancellation

  under the Lanham Act, § 37, 15 U.S.C.A. § 1119, and provide

  defendants with confidence that they will not infringe the mark

  in the future. Thus, courts routinely permit counterclaims for

  declaratory judgment that the marks sought to be enforced are

  invalid and unenforceable”); Riding Films, Inc. v. White, No.

  2:13-CV-00046, 2014 WL 3900236 at *3 (S.D. Ohio Aug. 11, 2014)

  (“A   counterclaim        for    declaratory    judgment    in   the    copyright

  context is appropriate if a court could find non-infringement

  without adjudicating the validity of the underlying intellectual

  property,      thus      leaving    the   Defendant    in    fear      of    future

  actions.”).

        Courts      have    also     concluded    that   declaratory          judgment

  counterclaims are permitted when the counterclaims could form

  the basis of a separate suit. See Sanger v. Bowie Res., LLC, No.

  3:14-CV-00541-PLR, 2015 WL 3960876 at *2 (E.D. Tenn. June 29,

  2015) (the declaratory judgment request served a useful purpose

  because     the    plaintiff’s       claim     could   be   resolved        without

  determining the enforceability of the fee agreement that formed

  the basis of the defendant’s counterclaim); Erickson v. Brock &

  Scott, PLLC, No. 2:09-CV-02461-CGC, 2009 WL 4884424 at *4 (W.D.

                                            11
Case 2:20-cv-02007-SHM-atc Document 46 Filed 02/24/21 Page 12 of 26   PageID 4157



  Tenn. Dec. 8, 2009)(“the Court finds that the instant case meets

  the essential requirement set forth by the Dominion court for a

  proper declaratory judgment counterclaim—namely, that it could

  have been the basis of a separate suit in equity”).

       Some courts have concluded that, because the plaintiff’s

  requested    relief    might   not   be   resolved    on   the   merits,   a

  counterclaim like the plaintiff’s claim could proceed.                 See

  Summit Properties P’ship v. Advance Stores Co., Inc., No. 3:18-

  CV-497-TAV-DCP, 2019 WL 2359568 at *3 (E.D. Tenn. June 4, 2019)

  (holding that the interpretation of the lease agreement was at

  the heart of the case and that, because the claim could be

  resolved on another ground, the counterclaim to declare the

  defendant’s interpretation correct was not prohibited by the

  mirror image rule.)         Another court allowed a legally distinct

  counterclaim when it addressed a federal-law unfair competition

  claim in a state-law-unfair-competition-claim case. Am. Energy

  Corp. v. Am. Energy Partners, LP, No. 2:13-CV-886, 2015 WL 881519

  at *2 (S.D. Ohio Mar. 2, 2015)(“The federal-law counterclaim

  mirrors Am. Corp.'s state-law claim and will introduce minimal

  additional work while providing additional clarity between the

  parties.”)

       One     court    has   permitted     identical   counterclaims    for

  noninfringement.      It reasoned that a duplicative counterclaim of

  noninfringement and a counterclaim asserting the § 512 safe

                                       12
Case 2:20-cv-02007-SHM-atc Document 46 Filed 02/24/21 Page 13 of 26           PageID 4158



  harbors could proceed because “there is no harm to Plaintiffs in

  letting these claims stand.”             Capitol Records, Inc. v. MP3tunes,

  LLC, 611 F. Supp. 2d 342, 348 (S.D.N.Y. 2009).                  The court also

  reasoned that allowing the counterclaim “ensures that the dispute

  will be resolved, even if Plaintiffs decide not to pursue their

  claims.”    Id.

       When the counterclaim does not seek to invalidate the

  intellectual property right, courts have found there is no valid

  counterclaim for noninfringement.                See Pearson Educ., Inc. v.

  C&N Logistics, Inc., No. 3:18-CV-00438, 2018 WL 6528128 at *5

  (M.D. Tenn. Dec. 12, 2018) (“because identity of factual and

  legal     issues    between      the     complaint     and    the   counterclaim

  allegations       related   to    copyright       infringement      exists,    the

  declaratory judgment claim related to copyright infringement

  will be dismissed with prejudice.”); Malibu Media, 705 F. App’x

  at 406 (holding that dismissal of the declaratory judgment

  counterclaim       was   proper        because   the    “resolution    of     [the

  plaintiff’s] copyright infringement claim would dispose of all

  factual     or     legal    issues        necessary     for     deciding      that

  counterclaim.”); Arista Records LLC v. Usenet.com., Inc., No. 07

  CIV. 8822 (HB), 2008 WL 4974823 at *4-5 (S.D.N.Y. Nov. 24, 2008)

  (dismissing        counterclaims        that     mirrored     the    plaintiff’s

  complaint); Maverick Recording Co. v. Chowdhury, No. CIVA CV07-

  640DGT, 2008 WL 3884350 at *1-2 (E.D.N.Y. Aug. 19, 2008) (“To

                                            13
Case 2:20-cv-02007-SHM-atc Document 46 Filed 02/24/21 Page 14 of 26    PageID 4159



  the contrary, the basis of the counterclaim is that the defendant

  did not commit the infringing acts-a question that will either

  be necessarily resolved if the case is decided on the merits or

  become non-justiciable if the plaintiffs voluntarily discontinue

  their suit. Accordingly, the counterclaim seeking a declaratory

  judgment    of      non-infringement     serves    no   purpose     and   is

  dismissed.”); Simpson, 2021 WL 679283 at *6-7 (dismissing mirror

  image counterclaim of noninfringement as redundant); Griffith,

  2021 WL 102229 at *2 (dismissing mirror image counterclaims of

  noninfringement).

       None      of     Defendant’s      arguments    that   its      Amended

  Counterclaims serve a useful purpose is persuasive. Defendant

  argues that the Counterclaims are useful because “(1) they tee

  up key legal and factual questions that will resolve not only

  this case but the broader ongoing dispute between the parties;

  (2) they supply facts that make resolution of these issues at an

  earlier stage of the case more likely; and (3) they assure that

  the Plaintiffs cannot avoid a decision and possible liability

  for attorney’s fees, only to assert related claims later.” (D.E.

  No. 39, 14.)

       Defendant’s argument that its Amended Counterclaims will

  supply facts that make the resolution of the issues at an earlier

  stage of the case more likely is not well taken.                  Defendant

  argues that its Counterclaims are useful because Plaintiffs have

                                      14
Case 2:20-cv-02007-SHM-atc Document 46 Filed 02/24/21 Page 15 of 26   PageID 4160



  failed to provide factual context for their claims.            Defendant

  does not explain why it needs the Amended Counterclaims, rather

  than its Answer, to address those alleged omissions.          Nothing in

  Defendant’s Amended Counterclaims makes resolution of this case

  more likely.

       Defendant’s argument that the Amended Counterclaims are

  useful because they will resolve a broader dispute is not well

  taken because a declaratory judgment requires an actual case or

  controversy to satisfy the “actual controversy” requirement of

  Article III.      Saginaw Cty, 946 F.3d at 954 (6th Cir. 2020).

  Defendant does not explain how any alleged “broader issues”

  satisfy the “actual controversy” standard.

       Defendant’s argument that the Amended Counterclaims are

  useful to preserve Defendant’s potential attorney’s fee award is

  not well taken.       Under 17 U.S.C. § 505, the Court has the

  discretion to award reasonable attorney’s fees to the prevailing

  party in a civil case.        Courts have repeatedly held that the

  potential for the award of attorney’s fees does not support a

  counterclaim. See Malibu Media, 705 F App’x at 406-407; Arista,

  2008 WL 4974823 at *5.       Whether a prevailing party is entitled

  to attorney’s fees under § 505 is not ripe until a party has

  prevailed.     Maverick Recording Co., 2008 WL 3884350 at *1.          The

  Sixth Circuit held in Malibu Media that § 505 allows the court

  to award reasonable attorney’s fees to the prevailing party

                                      15
Case 2:20-cv-02007-SHM-atc Document 46 Filed 02/24/21 Page 16 of 26           PageID 4161



  “without       regard   to    whether     the       defendant   has    asserted     a

  counterclaim.”        Malibu Media, 705 F App’x at 407.

         Defendant’s argument that its Amended Counterclaims are

  useful    to    prevent      Plaintiffs      from    dismissing   the     case    and

  bringing it again is unavailing.                That concern is speculative.

  Defendant’s Answer is included in its Amended Counterclaims.

  (See D.E. No. 35, pp. 45-64.)             Under the Federal Rules of Civil

  Procedure, if Plaintiffs seek to dismiss this case, the Court

  will     decide     whether     dismissal       should    be    with    prejudice.

  Fed.R.Civ.P.        41(a)(2).     As    the     Court    in   Arista    noted,    the

  defendant was not threatened with future litigation by the

  plaintiff because once the answer had been filed the court had

  the discretion to decide whether to dismiss with prejudice.

  Arista, 2008 WL 4974823 at *5.                 Defendant does not allege that

  Plaintiffs intend to dismiss this case.                 If Plaintiffs decide to

  dismiss, the Court can decide whether to dismiss with prejudice.

         Defendant’s Amended Counterclaim for a declaration that

  Defendant did not infringe Plaintiff’s copyright fails to state

  a   claim      on   which    relief    can     be    granted.     A    duplicative

  counterclaim fails to state a claim and should be dismissed under

  Rule 12(b)(6).          See Malibu Media, 705 F. App’x at 406-407.

  Defendant relies on Good L and Capitol Records to support its

  argument that its counterclaim is not duplicative.                     The district

  court in Capitol Records permitted duplicative counterclaims

                                            16
Case 2:20-cv-02007-SHM-atc Document 46 Filed 02/24/21 Page 17 of 26                  PageID 4162



  because it concluded that they did not prejudice the plaintiff.

  Capitol Records, 611 F. Supp. 2d at 348.                           The Sixth Circuit,

  however, has upheld the dismissal of mirror image counterclaims

  in multiple cases.        See Fed. Deposit, 1987 WL 37488 at *3; Malibu

  Media, 705 F. App’x at 405-406.                       Good L is distinguishable

  because     the   court      there    allowed         the     declaratory        judgment

  counterclaim      to   proceeded      on    the       basis    that       it    sought    to

  invalidate the plaintiff’s asserted trademark and tradedress.

  See Good L, 2020 WL 257480 at *3.

       Defendant’s Amended Counterclaim seeking a declaration of

  noninfringement        mirrors       Plaintiffs’        claim        of    contributory

  infringement.        Plaintiffs allege that Defendant contributorily

  infringed.    (D.E.     No.    1,     ¶¶   127-141.)               Defendant      seeks   a

  declaration that it did not.               (D.E. No. 35, 232, ¶¶ 232-267.)

  Defendant     does     not    challenge         the    validity       of       Plaintiffs’

  copyrights.       Defendant’s Amended Counterclaim asserting that it

  did not infringe will necessarily be resolved by resolving

  Plaintiffs’ claim.

       Defendant’s       Amended       Counterclaim           that    the    there    is    no

  evidence of the Infringing Websites’ direct infringement also

  mirrors Plaintiffs’ claim. Plaintiffs assert that the Infringing

  Websites directly infringe Plaintiffs’ copyright.                          (D.E. No. 1,

  ¶¶ 117-126.)       Defendant seeks a declaration that there is no

  evidence of direct infringement.                  (D.E. No. 35, ¶¶ 268-275.)

                                             17
Case 2:20-cv-02007-SHM-atc Document 46 Filed 02/24/21 Page 18 of 26          PageID 4163



  “There can be no contributory infringement without a direct

  infringement.”       Bridgeport Music, Inc. v. Diamond Time, Ltd.,

  371   F.3d   883,    889   (6th    Cir.       2004).      Defendant’s      Amended

  Counterclaim asserting the absence of direct infringement will

  necessarily be resolved in deciding Plaintiffs’ claim.

         The   Grand     Trunk   factors        favor    dismissing      Defendant’s

  noninfringement Amended Counterclaims.                 The first two factors,

  whether the action will settle the controversy and whether the

  action serves a useful purpose, weigh against Defendant.                        See

  Grand Trunk, 746 F.2d at 326.                 The Amended Counterclaims will

  not settle the controversy.         It will be settled by resolving the

  Complaint.     The Amended Counterclaims do not serve a useful

  purpose because they are redundant. They mirror the Complaint.

  The third factor, whether declaratory judgment is being used for

  “procedural fencing” or in a “race for res judicata”, is not

  applicable.      See    id.       The    Complaint       and   the    request    for

  declaratory judgment are both before this Court.                     (See D.E. No.

  1; D.E. No. 35.) The fourth factor, whether declaratory judgment

  would encroach on state jurisdiction, is not applicable.                        This

  is a copyright action.         See id.    The fifth factor, whether there

  is a better or more effective alternative remedy, weighs against

  Defendant.    See id.      A redundant counterclaim is better handled

  through the normal course of litigation rather than a declaratory

  judgment     counterclaim.          See        Emerman    v.    Fin.     Commodity

                                           18
Case 2:20-cv-02007-SHM-atc Document 46 Filed 02/24/21 Page 19 of 26        PageID 4164



  Investments, LLC, No. 1:13CV2546, 2015 WL 3742252 at *13 (N.D.

  Ohio June 15, 2015) (finding that the fifth factor weighed

  against the declaratory judgment counterclaim because it was

  better to “allow[] the parties to address whether Defendants

  misrepresented    CPP’s   trading    methodology       through     the   normal

  course of this litigation; i.e., discovery and motion practice

  regarding Plaintiffs’ claims and Defendants’ defenses.”).

       Defendant’s     Amended   Counterclaims         for   a   declaration     of

  noninfringement and a declaration that there is no evidence that

  the Infringing Websites infringed are DISMISSED.

       B.    Safe Harbor Counterclaims

       Defendant      asserts    two   Amended         Counterclaims       for    a

  declaration that Defendant has complied with the § 512(a) and

  (b) safe harbors.


       17 U.S.C. § 512 of the Digital Media Control Act (“DMCA”)

  provides defendants in copyright cases with safe harbor defenses.

  Arista, 2008 WL 4973823 at *1, 4.              Under § 512(a), a service

  provider is not liable for monetary damages for transitory

  digital   network    communications       if   the    requirements       of    the

  subsection are met.       17 U.S.C. § 512(a).              Under § 512(b), a

  service provider is not liable for monetary damages for system

  caching if the subsection’s limitations and conditions are met.

  17 U.S.C. § 512(b).       Under § 512(c) a service provider is not

  liable for monetary damages for information residing on systems
                                       19
Case 2:20-cv-02007-SHM-atc Document 46 Filed 02/24/21 Page 20 of 26      PageID 4165



  or networks if it complies with certain conditions.               17 U.S.C.

  § 512(c). The § 512 safe harbors apply only if the defendant is

  found   liable    for   copyright    infringement.       See     Ellison     v.

  Robertson, 357 F.3d 1072, 1077 (9th Cir. 2004); Arista, 2008 WL

  497823 at *4.      If the defendant has complied with one of the §

  512 safe harbors, the defendant is not liable for monetary

  damages.   17 U.S.C. § 512(a)-(c).          Although compliance with the

  subsection protects the defendant from monetary damages, if the

  conditions of § 512(j) are met, the court may enter an injunction

  against a defendant who is protected by the § 512 safe harbors.

  17 U.S.C. § 512(j).        The § 512 safe harbors are affirmative

  defenses to a claim of copyright infringement.                Veoh Networks,

  Inc. v. UMG Recordings, Inc., 522 F. Supp. 2d 1265, 1271-1272

  (S.D.   Cal.   2007)    (dismissing       the   plaintiff’s    claim   for   a

  declaratory judgment asserting the § 512 safe harbors because

  the § 512 safe harbors were affirmative defenses, not a separate

  cause of action). Faced with a declaratory judgment counterclaim

  asserting the § 512 safe harbors, the Court in Arista also

  concluded that “[t]he DMCA does not provide an affirmative cause

  of action.”      Arista, 2008 WL 4974823 at *4.


       An affirmative defense may not be asserted as a separate

  declaratory judgment action.        Courts permit declaratory judgment

  counterclaims when the counterclaim could be the basis for a



                                       20
Case 2:20-cv-02007-SHM-atc Document 46 Filed 02/24/21 Page 21 of 26    PageID 4166



  separate declaratory judgment suit.          See e.g., Erickson, 2009 WL

  4884424 at *4; Riding Films, 2014 WL 3900236 at *3.                 “[U]sing

  the Declaratory Judgment Act to anticipate an affirmative defense

  is not ordinarily proper, and numerous courts have refused to

  grant declaratory relief to a party who has come to court only

  to assert an anticipatory defense.”            Veoh, 522 F. Supp. 2d at

  1271.        The § 512 safe harbors are affirmative defenses to a

  specific copyright infringement claim.           Id.


        One court has permitted a § 512 safe harbor declaratory

  judgment counterclaim.       Capitol Records, 611 F. Supp. 2d at 348.

  Most courts, however, have concluded that § 512 does not provide

  an affirmative cause of action.            See Arista 2008 WL 4974823 at

  *4; Ellison, 357 F.3d at 1077.        The court in Veoh explained that

  declaring the plaintiff had complied with the § 512 safe harbors

  “would seemingly insulate the Plaintiff’s business model against

  all infringement claims, from every copyright holder, for all

  time.” Veoh, 522 F.Supp 2d. at 1271. The court in Veoh dismissed

  the declaratory judgment action asserting § 512 safe harbors.

  Id.     at    1270-1273   (denying   the    plaintiff’s   request    for   a

  declaratory judgment that the plaintiff had complied with the §

  512(c) safe harbor). The court in Arista dismissed a declaratory

  judgment counterclaim asserting the § 512(a) and (c) safe harbors




                                       21
Case 2:20-cv-02007-SHM-atc Document 46 Filed 02/24/21 Page 22 of 26     PageID 4167



  because compliance with the safe harbors was not an affirmative

  cause of action.       Arista, 2008 WL 4974823 at *4-5.


       Defendant’s Amended Counterclaims invoking the § 512(a) and

  § 512(b) safe harbors are not independent controversies that can

  be brought in an action for declaratory judgment.                 The § 512

  safe harbors are affirmative defenses.               See Arista, 2008 WL

  4974823 at *4.         They apply only if there has been copyright

  infringement.      Veoh, 522 F. Supp 2d. at 1271.              They are not

  independent bases for declaratory judgment.              Defendant does not

  risk losing these defenses if its Amended Counterclaims are

  dismissed.      See id. at 1272 (“There is no risk that plaintiff

  will lose their [sic] chance to litigate the appropriateness of

  the Section 512(c) safe harbor. Indeed, in response to the

  specific infringement claims pending in the Central District of

  California, the Section 512 safe harbor can be readily applied

  with the facts necessary to render a conclusive judgment.”).


       The Grand Trunk factors also weigh in favor of dismissing

  Defendant’s safe harbor Amended Counterclaims.                The first two

  factors, whether the action will settle the controversy and

  whether   the    action   serves   a    useful    purpose,    weigh   against

  Defendant.       See    Grand   Trunk,      746   F.2d   at   326.      These

  Counterclaims will not settle the controversy because they are

  not separate causes of action.              They do not serve a useful


                                         22
Case 2:20-cv-02007-SHM-atc Document 46 Filed 02/24/21 Page 23 of 26                 PageID 4168



  purpose because they cannot be brought on their own and are

  duplicative of the affirmative defenses that Defendant can use

  to defend against Plaintiff’s claim.                      The third and fourth

  factors are not applicable.                The fifth, whether there is a more

  effective alternative remedy, weighs against Defendant.                           See id.

  The § 512 safe harbor Counterclaims are more effectively resolved

  as part of Plaintiff’s claim.


        Defendant’s Amended Counterclaims for a declaration that

  Defendant has complied with the § 512(a) and § 512(b) safe

  harbors are DISMISSED.


        C.       Notice Counterclaim

        Defendant        seeks    a     declaration      that      Plaintiffs        never

  provided       Defendant       with       notifications     of     the      Infringing

  Websites’       claimed    infringement          pursuant     to       17    U.S.C.    §

  512(b)(2)(E).


        Under      17     U.S.C.        §    512(b)(2)(E),         the     notification

  requirements for § 512(b) are the same as for § 512(c). Seventeen

  U.S.C.     §    512(c)(3)       describes        the   elements        of    effective

  notification under 17 U.S.C. § 512(c).                 That notice is evidence

  of   the   service      providers’         knowledge   that      there      was   actual

  infringement.         UMG Recordings, Inc. v. Shelter Capital Partners

  LLC, 718 F.3d 1006, 1021 (9th Cir. 2013).                   Notice that fails to

  substantially comply with the subsection may not be considered

                                              23
Case 2:20-cv-02007-SHM-atc Document 46 Filed 02/24/21 Page 24 of 26        PageID 4169



  in determining whether a service provider has actual knowledge

  of   infringement.      17    U.S.C.    §    512(c)(B)(i);   see    also    UMG

  Recordings, 718 F.3d. at 1021 n. 12.


        A declaratory judgment is intended for “the clarification

  of legal duties for the future, rather than the past harm a

  coercive tort action is aimed at redressing.”             AmSouth Bank, 386

  F.3d at 786; see also ID Ventures, LLC v. Chubb Custom Ins. Co.,

  No. 17-14182, 2018 WL 1792372 at *5 (E.D. Mich. Apr. 16, 2018)

  (“a declaratory judgment is intended to clarify the legal duties

  for the future, rather than address alleged past harm”); Corliss

  v. O'Brien, 200 F. App'x 80, 84 (3rd Cir. 2006) (“Declaratory

  judgment is inappropriate solely to adjudicate past conduct”).

  In   Sony/ATV     Music,     the   court     dismissed    the     defendant’s

  counterclaim      seeking     declaratory      judgment    only    for     past

  violations of copyright law.           Sony/ATV Music Pub. LLC v. D.J.

  Miller Music Distributors, Inc., No. 3:09-CV-01098, 2011 WL

  4729811 at *3 (M.D. Tenn. Oct. 7, 2011), citing Green v. Mansour,

  474 U.S. 64, 73 (1985).


        Defendant     argues     that    its     Amended    Counterclaim       is

  prospective and encompasses all future notices that Plaintiffs

  might send Defendant.        However, Defendant’s Amended Counterclaim

  seeks a declaration “that Plaintiffs provided Cloudflare with no

  valid notifications of claimed infringement of their works by


                                         24
Case 2:20-cv-02007-SHM-atc Document 46 Filed 02/24/21 Page 25 of 26    PageID 4170



  Does 1-200 in accordance with 17 U.S.C. § 512(b)(2)(E).”              (D.E.

  No.   35,   ¶   279.)   Defendant’s      Amended   Counterclaim     seeks   a

  declaration about past conduct, not prospective relief.                 The

  Amended Counterclaim is based on notices that are the basis of

  a potential defense.     Defendant’s claim that Plaintiffs’ notices

  did not comply with § 512(b)(2)(E) is not a separate cause of

  action or a valid basis for a declaratory judgment.1


        The Grand Trunk factors also weigh in favor of dismissing

  Defendant’s notice Counterclaim.         The first two factors, whether

  the action will settle the controversy and whether the action

  serves a useful purpose, weigh against Defendant.                 See Grand

  Trunk, 746 F.2d at 326.     The notice Counterclaim will not settle

  the controversy because Plaintiff can prevail even if the notice

  requirement was not satisfied.        The notice Counterclaim does not

  serve a useful purpose because it is not outcome determinative.

  The third and fourth factors are not applicable.              The fifth,

  whether there is a more effective alternative remedy, weighs

  against Defendant.      See id.     The notice Counterclaim is more

  effectively resolved by hearing it as part of Plaintiff’s claim.




  1 Under 17 U.S.C. § 512(f), an alleged infringer may bring a claim for
  misrepresentation if the takedown notice was not made in good faith.
  Defendant’s Amended Counterclaim does not invoke that subsection.
  Defendant seeks only a declaration that the notices were deficient.

                                      25
Case 2:20-cv-02007-SHM-atc Document 46 Filed 02/24/21 Page 26 of 26   PageID 4171



       Defendant’s Amended Counterclaim seeking a declaration that

  Plaintiffs’ notices failed to comply with the § 512(b)(2)(e) is

  DISMISSED.


  V.   Conclusion

       Plaintiffs’ May 25, 2020 Motion to Dismiss the original

  Counterclaim is DENIED as moot.          Plaintiffs’ Motion is GRANTED.

  Defendant’s    Amended   Counterclaims      seeking   a   declaration   of

  noninfringement, a declaration that there is no evidence of the

  Infringing Websites’ direct infringement, a declaration that

  Plaintiffs’ notices failed to comply with § 512(b)(2)(e), a

  declaration that Defendant is entitled to the § 512(a) safe

  harbor, and a declaration that Defendant is entitled to the §

  512(b) safe harbor are DISMISSED.

       SO ORDERED this 24th day of February, 2021.



                                      /s/ Samuel H. Mays, Jr.
                                     SAMUEL H. MAYS, JR.
                                     UNITED STATES DISTRICT JUDGE




                                      26
